UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22172 Exact name of Registrant as specified in charter World Funds Trust Adress of principal executive offices 8730 Stony Point Parkway, Suite 205 Richmond, Virginia 23235 Name and address of agent for service The Corporation Trust Co., Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801 With Copy to: The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, KS 66224 Registrant's telephone number, inluding area code (804) 267-7400 Date of fiscal year end September 30th Date of reporting period March 31, 2011 Item #1. Reports to Stockholders. UNION STREET PARTNERS VALUE FUND SCHEDULE OF INVESTMENTS March 31, 2011 (unaudited) Number of Shares Security Description % of Net Assets Fair Value COMMON STOCKS 54.66% AEROSPACE 3.05% The Boeing Company BANKS 9.23% Bank of America Corp. Citigroup Inc.* COMPUTERS 5.63% EMC Corp.* Hewlett-Packard Co. Intel Corp. Microsoft Corp. HOME CONSTRUCTION 3.69% iSHARES Dow Jones US Home Construction Index Fund DIVERSIFIED MANUFACTURING 2.54% General Electric Co. GAS PIPELINE 1.13% El Pasco Corp. MEDICAL 6.10% Johnson & Johnson Merck & Co. Inc. Number of Shares Security Description % of Net Assets Fair Value OIL 4.75% BP plc Spons ADR Exxon Mobil Corp. RETAIL 3.18% The Home Depot, Inc. Target Corp. TELECOMMUNICATIONS 9.86% AT&T Inc. Nokia Corp. Spons ADR Verizon Communications Inc. TRANSPORTATION 5.50% FedEX Corp. Ford Motor Co.* TOTAL COMMON STOCKS 54.66% (Cost:$1,728,355) CASH & CASH EQUIVALENTS 44.08% Fidelity Institutional Money Market Fund (Cost:$1,391,094) TOTAL INVESTMENTS: (Cost: $3,119,449) 98.74% Other assets, net of liabilities 1.26% NET ASSETS 100.00% *Non-income producing (security considered non-income producing if at least one dividend has not been paid during the last year preceding the date of the Fund's related balance sheet) See Notes to Financial Statements. UNION STREET PARTNERS VALUE FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2011 (unaudited) ASSETS Investments at fair value (identified cost of $3,119,449) (Note 1) Receivable for investments sold Receivable for capital stock sold Dividends receivable Deferred organizational costs Due from advisor Prepaid expenses TOTAL ASSETS LIABILITIES Payable for investment purchases Accrued 12b-1 fees, Class A Accrued administration, accounting and transfer agent fees Other accrued expenses TOTAL LIABILITIES NET ASSETS Net Assets Consist of: Paid-in-capital applicable to 308,292 no par value shares of beneficial interest outstanding Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) of investments Net Assets NET ASSET VALUE PER SHARE Class A ($3,156,013 / 308,292 shares outstanding) See Notes to Financial Statements UNION STREET PARTNERS VALUE FUND STATEMENT OF OPERATIONS Period December 29, 2010* through March 31, 2011 (unaudited) INVESTMENT INCOME Dividend Interest Total investment income EXPENSES Investment management fees (Note 2) 12b-1 fees (Note 2) Recordkeeping and administrative services (Note 2) Accounting fees (Note 2) Custody fees Transfer agent fees (Note 2) Professional fees Filing and registration fees (Note 2) Trustee fees Compliance fees Shareholder servicing and reports (Note 2) Other Total expenses Fee waivers and reimbursed expenses (Note 2) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Net increase (decrease) in unrealized appreciation (depreciation) ofinvestments Net realized and unrealized gain (loss) on investments INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ (5,062) *Commencement of operations. See Notes to Financial Statements UNION STREET PARTNERS VALUE FUND STATEMENT OF CHANGES IN NET ASSETS Period December 29, 2010* Through March 31, 2011 (unaudited) Increase (decrease) in Net Assets OPERATIONS Net investment income (loss) Net realized gain (loss) on investments Net increase (decrease) in unrealized appreciation (depreciation) of investments Increase (decrease) in net assets from operations CAPITAL STOCK TRANSACTIONS (NOTE 5) Shares sold Shares redeemed Increase (decrease) in net assets from capital stock transactions NET ASSETS Increase (decrease) during period Beginning of period - End of period (including undistributed net investment income (loss) of $(2,523)) *Commencement of operations. See Notes to Financial Statements UNION STREET PARTNERS VALUE FUND FINANCIAL HIGHLIGHTS SELECTED PER SHARE DATA THROUGHOUT EACH PERIOD Class A Period December 29, 2010* through March 31, 2011 (1) (unaudited) Net asset value, beginning of period Investment activities Net investment income (loss) Net realized and unrealized gain (loss)on investments Total from investment activities Net asset value, end of period Total Return 2.40% ** Ratios/Supplemental Data Ratio to average net assets (A) Expenses, net 1.75% *** Net investment income (loss) (0.27%) *** Portfolio turnover rate 3.15% ** Net assets, end of period (000's) (1) Per share amounts calculated using the average share method. * Commencement of operations ** Not annualized ***Annualized (A) Fee waivers and reimbursement of expenses reduced the expense ratio and increased net investment income ratio by8.23% for the period ended March 31, 2011. See Notes to Financial Statements UNION STREET PARTNERS VALUE FUND NOTES TO THE FINANCIAL STATEMENTS March 31, 2011 (unaudited) NOTE 1 – ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The Union Street Partners Value Fund (the “Fund”) is a series of the World Funds Trust (“WFT”) which is registered under The Investment Company Act of 1940, as amended, as a diversified open-end management company.WFT was organized in Delaware as a Delaware statutory trust on April 9, 2007 and may issue its shares of beneficial interest in separate series and issue classes of any series or divide shares of any series into two or more classes.The Fund commenced operations December 29, 2010 as a series of WFT.The Fund currently offers Class A shares. The Fund seeks to achieve long-term capital appreciation by investing primarily in the securities of large cap U. S. companies.The Fund defines a large-cap company as one whose market cap is $5 billion or greater at the time of purchase.Equity securities consist of common stock, depositary receipts, real estate investment trusts (“REITs”), master limited partnerships (“MLPs”), and securities convertible into common stock, such as warrants, rights, convertible bonds, debentures and convertible preferred stocks. The following is a summary of significant accounting policies consistently followed by the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation The Fund’s securities are valued at current market prices. Investments in securities traded on national securities exchanges or included in the NASDAQ National Market System are valued at the last reported sales price.Other securities traded in the over-the-counter market and listed securities for which no sales are reported on a given date are valued at the last reported bid price. Short-term debt securities (less than 60 days to maturity) are valued at their fair value using amortized cost.Debt securities are valued by appraising them at prices supplied by a pricing agent approved by the Trust, which prices may reflect broker-dealer supplied valuations and electronic data processing techniques.Other assets for which market prices are not readily available are valued at their fair value as determined in good faith under procedures set by the Board.Generally, trading in corporate bonds, U.S. government securities and money market instruments is substantially completed each day at various times before the scheduled close of the NYSE.The value of these securities used in computing the net asset value (“NAV”) is determined as of such times. The Fund has a policy that contemplates the use of fair value pricing to determine the NAV per share of the Fund when market prices are unavailable as well as under special circumstances, such as: (i) if the primary market for a portfolio security suspends or limits trading or price movements of the security; and (ii) when an event occurs after the close of the exchange on which a portfolio security is principally traded that is likely to have changed the value of the security.Since most of the Fund’s investments are traded on U.S. securities exchanges, it is anticipated that the use of fair value pricing will be limited. When the Fund uses fair value pricing to determine the NAV per share of the Fund, securities will not be priced on the basis of quotations from the primary market in which they are traded, but rather may be priced by another method that the Board of Trustees (the “Board”) believes accurately reflects fair value.Any method used will be approved by the Board and results will be monitored to evaluate accuracy.The Fund’s policy is intended to result in a calculation of the Fund’s NAV that fairly reflects security values as of the time of pricing.However, fair values determined pursuant to the Fund’s procedures may differ from the price that the Fund could obtain for a security if it were to dispose of that security as of the time of pricing. Various inputs are used in determining the value of a Fund’s investments.GAAP established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes.Level 1 includes quoted prices in active markets for identical securities.Level 2 includes other significant observable market-based inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2011: Level 1 Quoted Prices Level 2 Other SignificantObservable Inputs Level 3 SignificantUnobservable Inputs Total Common Stock $ 1,725,163 $- $- $ 1,725,163 Cash & Cash Equivalents - - $ 3,116,257 $- $- $ 3,116,257 Refer to the Fund’s Schedule of Investments for a listing of the securities by security type and industry. The Fund held no Level 3 securities at any time during the period December 29, 2010* through March 31, 2011. There were no transfers into or out of Levels 1 or 2 during the period December 29, 2010* through March 31, 2011. Security Transactions and Income Security transactions are accounted for on the trade date.Dividend income is recorded on the ex-dividend date.Interest income is recorded on an accrual basis.The cost of securities sold is determined generally on a specific identification basis.Distributions from underlying ETF investments are recorded on the ex-date and reflected as dividend income on the Statement of Operations unless designated as long term capital gain. Accounting Estimates In preparing financial statements in conformity with GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Federal Income Taxes The Fund intends to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute all of its taxable income to its shareholders.The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.Therefore, no federal income tax or excise provision is required. Management has analyzed the Fund’s tax positions for each of the open tax year, 2010, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken in the Fund’s tax returns.The Fund has no examinations in progress and management is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months.Interest and penalties, if any, associated with any federal or state income tax obligations are recorded as income tax expense. Reclassification of Capital Accounts GAAP requires that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gains for federal income tax purposes and have no effect on net assets or net asset value per share.For the period December 29, 2010* through March 31, 2011, there were no reclassifications. Class Net Asset Value and Expenses All income, expenses not attributable to a particular class, and realized and unrealized gains, are allocated to each class proportionately on a daily basis for purposes of determining the net asset value of each class.Each class bears different distribution expenses.Ratios are calculated by adjusting the expense and net investment income ratios for the Fund for the entire period for the effect of expenses applicable for each class.Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or another appropriate basis as determined by the Board of Trustees. The Fund currently offers one class of shares.Class A shares include a maximum front-end sales charge of 5.75%.Class A shares may be purchased without a front-end sales charge in amounts of $1,000,000 or more. *Commencement of operations. NOTE 2 - INVESTMENT ADVISORY AND DISTRIBUTION AGREEMENTS AND OTHER TRANSACTIONS WITH AFFILIATES Pursuant to an Investment Advisory Agreement, Union Street Partners, LLC (“USP” or the “Advisor”) provides investment advisory services for an annual fee of 1.00% of average daily net assets.USP has entered into a sub-advisory agreement with McGinn Investment Management, Inc. (“McGinn”).USP analyzes economic and market trends, periodically assesses the Fund’s investment policies and recommends changes regarding the policies to the Board where appropriate.USP evaluates the performance of McGinn in light of selected benchmarks and the needs of the Fund, recommends changes to the Board where appropriate, and reports to the Board on the foregoing.Pursuant to the Sub-Advisory Agreement, McGinn is responsible for the day – to – day decision making with respect to the Fund’s investment program.McGinn, with USP’s oversight, manages the investment and reinvestment of the assets of the Fund, continuously reviews, supervises and administers the investment program of the Fund, determines in its discretion the securities to be purchased or sold, and provides the Fund and its agents with records relating to its activities. For its services, McGinn is entitled to receive a sub-advisory fee of 0.50% of average daily net assets.McGinn’s fee for sub-advisory services is paid by USP from the investment advisory fees it receives and not by the Fund.For the period December 29, 2010* through March 31, 2011, USP earned and waived $3,589 in advisory fees and reimbursed expenses of $25,945.As of March 31, 2011, the Fund was due $25,945 from USP, which was subsequently paid by USP. In the interest of limiting the operating expenses of the Fund, the Advisor has contractually agreed to waive or limit its fees and to assume other operating expenses until January 31, 2012 so that the ratio of total annual operating expenses is limited to 1.50% of Class A shares’ average net assets.The limit does not apply to interest, distribution fees pursuant to Rule 12b-1 Plans, taxes, brokerage commissions, other expenditures capitalized in accordance with GAAP or other extraordinary expenses not incurred in the ordinary course of business.The total amount of reimbursement recoverable by the Advisor is the sum of all fees previously waived or reduced by the Advisor and all other payments remitted by the Advisor to the Fund during any of the previous three (3) years, less any reimbursement previously paid by the Fund to the Advisor with respect to any waivers, reductions, and payments made with respect to the Fund.The total amount of recoverable reimbursements as of March 31, 2011 was $29,534 which expires September 30, 2014. The Fund has adopted a plan pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended, whereby the Class A shares may finance activities which are primarily intended to result in the sale of the Fund’s Class A shares, including, but not limited to, advertising, printing of prospectuses and reports for other than existing shareholders, preparation and distribution of advertising materials and sales literature, and payments to dealers and shareholder servicing agents who enter into agreements with the Fund.The Fund may incur such distribution expenses at the rate of 0.25% per annum on the Fund’s Class A average daily net assets.For the period December 29, 2010* through March 31, 2011, there was $897 of 12b-1 fees incurred by Class A shares. First Dominion Capital Corp.("FDCC") acts as the Fund’s principal underwriter in the continuous public offering of the Fund’s shares.For the period December 29, 2010* through March 31, 2011, FDCC received $11,506 from the sale of Fund shares. Commonwealth Shareholder Services, Inc. ("CSS"), the administrative agent for the Fund, provides shareholder, recordkeeping, administrative and blue-sky filing services.For such administrative services, CSS receives an asset based fee based on average daily net assets.CSS earned $5,041 for its services for the period December 29, 2010* through March 31, 2011. Commonwealth Fund Services, Inc. (“CFSI”) is the Fund’s transfer and dividend disbursing agent.CFSI earned $3,871 for its services for the period December 29, 2010* through March 31, 2011. Commonwealth Fund Accounting (“CFA”) is the Fund’s pricing agent.CFA earned $5,041 for its services for the period December 29, 2010* through March 31, 2011. Certain officers and/or an interested trustee of the Fund are also officers and/or directors of FDCC, CSS, CFA and CFSI. *Commencement of operations. NOTE 3 –INVESTMENTS The cost of purchases and the proceeds from sales of securities other than short-term notes for the six months December 29, 2010* through March 31, 2011 aggregated $1,741,594 and $13,892, respectively. *Commencement of operations. NOTE 4 – DISTRIBUTIONS TO SHAREHOLDERS AND TAX COMPONENTS OF CAPITAL Distributions from net investment income and realized gains, if any, are recorded on the ex-dividend date.Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. There were no distributions paid during the period December 29, 2010* through March 31, 2011. As of March 31, 2011, the components of distributable earnings on a tax basis were as follows: Period December 29, 2010* through March 31, 2011 (unaudited) Accumulated net investment income (loss) Accumulated Net realized gain (loss) on investments Unrealized appreciation (depreciation) Cost of securities for Federal Income tax purposes is $1,728,355 and the related tax-based net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation (depreciation) *Commencement of operations. NOTE 5 – CAPITAL STOCK TRANSACTIONS Capital stock transactions were: Class A Shares Period December 29, 2010* through March 31, 2011 (unaudited) Shares Value Shares purchased Shares redeemed Net increase (decrease) *Commencement of operations. SUPPLEMENTAL INFORMATION (unaudited) World Funds Trust (the “Trust”) VOTING PROXIES ON FUND PORTFOLIO SECURITIES A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling 1-800-637-0550 or on the SEC’s website at www.sec.gov.Information regarding how the Fund voted proxies relating to portfolio securities during the most recent twelve months ended December 31 available on or through the SEC’s website at www.sec.gov. QUARTERLY PORTFOLIO HOLDINGS The Fund files with the SEC a complete schedule of its portfolio holdings, as of the close of the first and third quarters of its fiscal year, on “Form N-Q”.These filings are available, without charge and upon request, by calling 1-800-637-0550 or on the SEC’s website at www.sec.gov. .The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. APPROVAL OF INVESTMENT ADVISORY AND SUB-ADVISORY AGREEMENTS Union Street Partners, LLC (the “Advisor”) provides investment advisory services to the Union Street Partners Value Fund (the “Fund”), a series portfolio of the World Funds Trust (the ‘‘Trust’’), pursuant to an Investment Advisory Agreement (the ‘‘Advisory Agreement’’) between the Advisor and the Trust with respect to the Fund. McGinn Investment Management (“Sub-Advisor”) is responsible for the day-to-day decision making with respect to the Fund’s investment program pursuant to a Sub-Advisory Agreement between the Advisor and the Sub-Advisor (“Sub-Advisory Agreement”, and together with the Advisory Agreement, the “Agreements”).At the special meeting of the Board of Trustees of the Trust (the ‘‘Board’’ or ‘‘Trustees’’) that was held on February 15, 2011, the Trustees, including a majority of the Trustees who are not parties to the Agreements or ‘‘interested persons’’ of any such party as such term is defined under the Investment Company Act of 1940, as amended (the ‘‘Independent Trustees’’), voting separately, unanimously approved the Agreements for an initial term of two years from the date the Fund commenced operations (December 29, 2010), under the terms and for the compensation described therein. In determining to approve the Advisory Agreement, the Trustees considered written materials provided by Union Street that had been provided to the Board prior to the meeting.The Board reflected on its discussions with Mr. McGinn regarding the proposed Advisory Agreement, the expense limitation agreement and the manner in which the Fund was to be managed.The Board considered items, which included, among other things, a memorandum from Counsel addressing the duties of Trustees regarding the approval of the proposed Advisory Agreement, a letter from Counsel to Union Street and Union Street’s responses to that letter, a copy of Union Street’s financial statements, a copy of Union Streets Form ADV, a fee comparison analysis for the Fund and comparable mutual funds, and the Advisory Agreement and expense limitation agreement.In their consideration of the Advisory Agreement, the Board, including the Independent Trustees, did not identify any single factor as controlling, and the following summary does not detail all the matters considered.In deciding whether to approve the agreement, the Trustees considered numerous factors, including: The nature, extent, and quality of the services to be provided by Union Street. In this regard, the Board considered the responsibilities Union Street would have under the Advisory Agreement. The Board reviewed the services to be provided by Union Street to the Fund, including, without limitation: Union Street’s procedures for formulating investment recommendations and assuring compliance with the Fund’s investment objectives and limitations; the efforts of Union Street during the Fund’s initial several years of operations, its coordination of services for the Fund among its service providers, and the anticipated efforts to promote the Fund, grow its assets, and assist in the distribution of Fund shares. The Board considered: Union Street’s staffing, personnel, and methods of operating; the education and experience of Union Street’s personnel; and Union Street’s compliance program, policies, and procedures.The Board considered each of the foregoing as it relates to Union Street.After reviewing the foregoing and further information from Union Street (e.g., its compliance programs and Form ADV), the Board concluded that the quality, extent, and nature of the services to be provided by Union Street were satisfactory and adequate for the Fund. Investment Performance of the Fund and Union Street.The Board noted the Fund had only recently commenced operations and did not have investment performance information to review.The Board noted that the Fund would be the first client of Union Street. The costs of the services to be provided and profits to be realized by Union Street from the relationship with the Fund.In this regard, the Board considered: the financial condition of Union Street and the level of commitment to the Fund and Union Street by the principals of Union Street; and the projected asset levels of the Fund. The Board also considered potential benefits for Union Street in managing the Fund.The Board compared the expected fees and expenses of the Fund (including the management fee) to other funds comparable to the Fund in terms of the type of fund, the style of investment management, the anticipated size of fund and the nature of the investment strategy and markets invested in, among other factors. The Board determined that the Fund’s anticipated expense ratio, in light of the contractual Expense Limitation Agreement, and the management fees were generally comparable to those of similar funds. Following this comparison and upon further consideration and discussion of the foregoing, the Board concluded that the fees to be paid to Union Street by the Fund were fair and reasonable. The extent to which economies of scale would be realized as the Fund grows and whether advisory fee levels reflect these economies of scale for the benefit of the Fund’sinvestors.In this regard, the Board considered the Fund’s fee arrangements with Union Street.The Board noted that the management fee would stay the same as asset levels increased, although it also noted that the shareholders of the Fund would benefit from the Expense Limitation Agreement until the Fund’s expenses fell below the expense cap. The Board also noted that the Fund would benefit from economies of scale under its agreements with service providers other than Union Street.Following further discussion of the Fund’s projected asset levels, expectations for growth, and levels of fees, the Board determined that the Fund’s fee arrangements with Union Street were fair and reasonable and reasonable in relation to the nature and quality of the services to be provided by Union Street. Brokerage and portfolio transactions.In regard to brokerage and portfolio transactions, the Board considered Union Street’s standards for seeking best execution and the relevancy of those standards to the strategies that would be employed in managing the Fund.After further review, the Board determined that Union Street’s practices regarding brokerage and portfolio transactions were satisfactory. Possible conflicts of interest.In evaluating the possibility for conflicts of interest, the Board considered such matters as: the experience and ability of the advisory personnel assigned to the Fund; the basis of decisions to buy or sell securities for the Fund; the method for bunching of portfolio securities transactions; the substance and administration of Union Street’s code of ethics and other relevant policies described in Union Street’s Form ADV. Following further consideration and discussion, the Board indicated that Union Street’s standards and practices relating to the identification and mitigation of potential conflicts of interest were satisfactory. In determining to approve the Sub-Advisory Agreement, the Trustees considered written materials provided by McGinn that had been provided to the Board prior to the meeting.The Board reflected on its discussions with Mr. McGinn regarding the proposed Sub-Advisory Agreement and the manner in which the Fund was to be managed.The Board considered items, which included, among other things, a memorandum from Counsel addressing the duties of Trustees regarding the approval of the proposed Sub-Advisory Agreement, a letter from Counsel to McGinn and McGinn’s responses to that letter, a copy of McGinn’s financial statements, and a copy of McGinn’s Form ADV.In their consideration of the proposed Sub-Advisory Agreement, the Board, including the Independent Trustees, did not identify any single factor as controlling, and the following summary does not detail all the matters considered.In deciding whether to approve the agreement, the Trustees considered numerous factors, including: The nature, extent, and quality of the services to be provided by the Sub-Adviser. In this regard, the Board considered the responsibilities McGinn would have under the Sub-Advisory Agreement. The Board reviewed the services to be provided by McGinn to the Fund including, without limitation: McGinn’s procedures for formulating investment recommendations and assuring compliance with the Fund’s investment objectives and limitations. The Board considered: McGinn’s staffing, personnel, and methods of operating; the education and experience of McGinn’s personnel; and compliance program, policies, and procedures.The Board also considered the services McGinn provided to the Fund in its role as investment adviser since the Fund’s commencement of operations.After reviewing the foregoing and further information from McGinn (e.g., the compliance programs and Form ADV), the Board concluded that the quality, extent, and nature of the services to be provided by the McGinn were satisfactory and adequate for the Fund. Investment Performance of the Fund and McGinn.The Board noted that while the Fund had only recently commenced operations and thus did not have investment performance information to review that the Board could consider the investment performance of McGinn.In considering the investment performance of McGinn, the Board considered the performance record of other accounts of McGinn having a similar investment mandate to that of the Fund.After reviewing and discussing McGinn’s experience managing accounts with a similar mandate and other relevant factors, the Board concluded, in light of the foregoing factors, that the investment performance of McGinn was satisfactory. The costs of the services to be provided and profits to be realized by McGinn from the relationship with the Fund.In this regard, the Board considered: the financial condition of McGinn.The Board considered potential benefits for McGinn in managing the Fund.The Board considered the costs of the services provided by McGinn and the expense ratio of the Fund.The Board determined that the expense ratio was generally comparable to those of similar funds. The extent to which economies of scale would be realized as the Fund grows and whether advisory fee levels reflect these economies of scale for the benefit of the Fund’sinvestors.In this regard, the Board considered the Fund’s fee arrangements with Union Street and McGinn.The Board noted that the sub-advisory fee levels would stay the same as asset levels increased, although it also noted that the shareholders of the Fund would benefit from the expense limitation agreement with Union Street until the Fund’s expenses fell below the expense cap. The Board also noted that the Fund would benefit from economies of scale under its agreements with service providers other than Union Street and McGinn.Following further discussion of the Fund’s projected asset levels, expectations for growth, and levels of fees, the Board determined that the Fund’s fee arrangements with Union Street, who in turn pays McGinn, were fair and reasonable and reasonable in relation to the nature and quality of the services to be provided by McGinn. Brokerage and portfolio transactions.In regard to brokerage and portfolio transactions, the Board considered McGinn’s standards for seeking best execution and the relevancy of those standards to the strategies that would be employed in managing the Fund.After further review, the Board determined that McGinn’s practices regarding brokerage and portfolio transactions were satisfactory. Possible conflicts of interest.In evaluating the possibility for conflicts of interest, the Board considered such matters as: the experience and ability of the advisory personnel assigned to the Fund; the basis of decisions to buy or sell securities for the Fund and/or McGinn’s other accounts; the method for bunching of portfolio securities transactions; the substance and administration of McGinn’s code of ethics and other relevant policies described in McGinn’s Form ADV. Following further consideration and discussion, the Board indicated that McGinn’s standards and practices relating to the identification and mitigation of potential conflicts of interest were satisfactory. UNION STREET PARTNERS VALUE FUND FUND EXPENSES (unaudited) Fund Expenses Example As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period, December 29, 2010 and held for the period ended March 31, 2011. Actual Expenses Example The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. No Load Shares Beginning Account Value December 29, 2010 Ending AccountValue March 31, 2011 Expenses Paid During Period* December 29, 2010 through March 31, 2011 Actual Hypothetical (5% return before expenses) * - Expenses are equal to the Fund’s annualized expense ratio of 1.75% multiplied by the average account value for the period, multiplied by 92 days in the most recent fiscal half year divided by 365 days in the current year. Investment Adviser: Union Street Partners, LLC 1421 Prince Street, Suite 400 Alexandria, Virginia 22314 Distributor: First Dominion Capital Corp. 8730 Stony Point Parkway, Suite 205 Richmond, Virginia 23235 Independent Registered Public Accounting Firm: Cohen Fund Audit Services, Ltd. 800 Westpoint Parkway, Suite 1100 Westlake, Ohio 44145 Transfer Agent: For account information, wire purchase or redemptions, call or write to Union Street Partners Value Fund’s Transfer Agent: Commonwealth Fund Services, Inc. 8730 Stony Point Parkway, Suite 205 Richmond, Virginia 23235 (800) 628-4077 Toll Free More Information: For 24 hours, 7 days a week price information, and for information on any series of The World Funds Trust, i nvestment plans, and other shareholder services, call Commonwealth Shareholder Services at (800) 673-0550 Toll Free. Semi-Annual Report to Shareholders UNION STREET PARTNERS VALUE FUND A series of The World Funds Trust A “Series” Investment Company For the Period December 29, 2010 (commencement of operations) through March 31, 2011 (unaudited) ITEM 2. CODE OF ETHICS. Not applicable when filing a semi-annual report to shareholders. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable when filing a semi-annual report to shareholders. I TEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable when filing a semi-annual report to shareholders. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable when filing a semi-annual report to shareholders. ITEM 6. SCHEDULE OF INVESTMENTS. Please see Schedule of Investments contained in the Report to Shareholders included under Item 1 of this Form N-CSR. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED- END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c)) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a- 15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d- 15(b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of ethics. Not applicable when filing a semi-annual report to shareholders. (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. (a)(3) Not applicable. (b) Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:World Funds Trust By (Signature and Title)*: /s/John Pasco, III John Pasco, III Chief Executive Officer (principal executive officer) Date: July 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*: /s/John Pasco, III John Pasco, III Chief Executive Officer (principal executive officer) Date: July 15, 2011 By (Signature and Title)*: /s/ Karen Shupe Karen Shupe Chief Financial Officer (principal financial officer) Date: July 15, 2011 * Print the name and title of each signing officer under his or her signature.
